--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.3

 
STOCK CANCELLATION AGREEMENT
 
This Stock Cancellation Agreement (this “Agreement”) is made and entered into by
and among Heavy Earth Resources, Inc., a Florida corporation (the “Company”),
and David Y. Choi (the “Stockholder”), effective as of the date this Agreement
is accepted by the Company in accordance with Section 3 hereof.
 
WHEREAS, as of the Closing (as defined below), the Stockholder is the record and
beneficial owner of an aggregate of nine million three hundred twenty four
thousand forty two (9,324,042) shares (the “Shares”) of the Company’s common
stock, par value $0.001 per share (the “Common Stock”);
 
WHEREAS, the Company has entered into a Share Exchange Agreement dated May 3,
2012 (the “Exchange Agreement”) among the Company, Deep Core Inc., a Cayman
Islands exempt company (“Deep Core”) and the Deep Core’s sole shareholder (the
“Deep Core Shareholder”) pursuant to which the Company acquired all outstanding
shares of company stock of Deep Core from the Deep Core Shareholder in exchange
for two hundred fifty thousand (250,000) shares of the Company’s $0.001 par
value common stock; and
 
WHEREAS, in consideration of Deep Core’s and the Deep Core Shareholder’s
willingness to enter into the transactions contemplated by the Exchange
Agreement and in order to provide an appropriate capital structure of the
Company after the Closing, the Stockholder desires to have cancelled and the
Company desires to cancel all of the Shares effective as of the Closing.
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the parties, the
parties hereto agree as follows:
 
1. Cancellation of Shares.  Upon the terms and subject to the conditions set
forth in this Agreement, at the Closing, the Shares shall be cancelled and
retired by the Company and shall be of no further force or effect. Upon the
execution of  this Agreement by the Stockholder, the Stockholder shall deliver
to the Company the certificate or certificates representing the Shares, duly
executed for cancellation, or accompanied by stock powers duly executed in blank
(with a medallion guarantee or such other evidence of signature as the Company’s
transfer agent may require).
 
2. Effectiveness of this Agreement.  The consummation of the transactions
contemplated hereby (the “Closing”) shall take place at the offices of the
Company or at such other place as the parties may mutually agree, concurrent
with the closing of the Exchange Agreement.  In the event the Company does not
close the Exchange Agreement, this Agreement shall not be executed by the
Company and shall not become effective.  In that event, the Company shall
deliver to the Stockholder all certificates representing the Shares.
 
3. Representations of Stockholder.  The Stockholder represents and warrants to
the Company, as of the date the Stockholder executes this Agreement and as of
the Closing Date, that:
 
(a) the Stockholder has the legal capacity to execute, deliver and perform its
obligations under this Agreement.  This Agreement has been duly executed and
delivered by the Stockholder and is a valid and legally binding agreement of the
Stockholder enforceable against the Stockholder in accordance with its terms.
 
(b) the Stockholder is the sole holder of record of the Shares and is the
beneficial owner of the Shares, free and clear of all liens, and there exists no
restriction on the transfer of the Shares to the Company.  The Stockholder shall
deliver to the Company at Closing good and marketable title to the Shares free
and clear of all liens.
 
(c) No action has been taken by the Stockholder that would give rise to a claim
against the Company for a brokerage commission, finder’s fee or other like
payment with respect to the transactions contemplated by this Agreement.
 
4. Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida without regard to
conflict-of-laws rules.
 
5. Undertakings.  The Stockholder and the Company hereby agrees to take whatever
additional action and execute whatever additional documents may be reasonably
necessary or advisable in order to carry out or effect one or more of the
provisions of this Agreement.
 
6. Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.
 
7. Entire Agreement.  This Agreement and the agreements and instruments to be
delivered by the parties at Closing represent the entire understanding and
agreement between the parties and supersede all prior oral and written and all
contemporaneous oral negotiations, commitments and understandings.
 
[Signatures on Following Pages]

 
1

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have executed this Stock Cancellation Agreement
as of the dates set forth below.
 
 
 

  HEAVY EARTH RESOURCES, INC.      
 
 
     By:  /s/ Grant W. Draper        Grant W. Draper      Its:  Chief Executive
Officer                     DAVID Y. CHOI             By:  /s/ David Y. Choi    
  David Y. Choi                                  

 
 
 
2

--------------------------------------------------------------------------------